 



Exhibit 10.51
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
LICENSE AGREEMENT
     LICENSE AGREEMENT dated December 30, 2005 by and between IDM Pharma, Inc.,
a Delaware corporation (“IDM”), and Pharmexa, Inc., a Delaware corporation
(hereinafter “Pharmexa”) (each, a “Party” and, collectively, the “Parties”).
WITNESSETH:
     WHEREAS, IDM and Pharmexa have entered into an Asset Purchase Agreement
dated November 23, 2005 (the “Asset Purchase Agreement”);
     WHEREAS, it is a condition precedent to the consummation of the
transactions contemplated by the Asset Purchase Agreement that the Parties enter
into this Agreement;
     WHEREAS, as a result of the transactions contemplated by the Asset Purchase
Agreement, Pharmexa is the owner of the entire right and title to EIS® and the
Existing Library and related Licensed Patents and Licensed Know-How (as such
terms are defined below, and subject to certain exclusions as defined herein);
and
     WHEREAS, IDM desires to obtain a license to EIS and the related Licensed
Patents and Licensed Know-How and the right to access and use the Existing
Library, and Pharmexa is willing to grant such license and right to IDM, subject
to the terms and conditions hereinafter set forth;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be bound, and it being understood that the
above recitals shall have the same value as the stipulations that follow, the
Parties hereby agree as follows:
     ARTICLE 1. CERTAIN DEFINITIONS.
     As used in this Agreement, each term listed below has the meaning which is
given after it:
     1.1 “Affiliate” means, with respect to each Party, any person, corporation
or other business entity that controls, is controlled by or is under common
control with such Party, but for only so long as such control exists. For the
purpose of this definition, “control” means the ability, directly or indirectly,
to vote or direct the vote of fifty percent (50%) or more of the outstanding
voting stock of an entity (or other form of ownership interest with respect to
an entity that is not a corporation), or to otherwise direct or cause the
direction of the management and policies of an entity.
     1.2 “Antigen” means any substance, including, without limitation, proteins,
toxins, viruses or bacteria, or portions of any thereof, that is capable of
stimulating the production of an immune response.

1



--------------------------------------------------------------------------------



 



     1.3 “AutoVac™” means Pharmexa’s therapeutic vaccine technology for inducing
a controlled therapeutic immune response against self-Antigens that cause or are
associated with disease by introducing a modified Antigen consisting of a
foreign Epitope inserted into such a self-Antigen.
     1.4 “Cancer Field” means the prevention or treatment of any disease caused
or characterized by an uncontrolled or abnormal cell division or growth within
any part of the body, irrespective of cause or origin.
     1.5 “Confidential Information” of a Party means any confidential or
proprietary information (including any technology, know-how, Patent application,
test result, research study, business plan, budget, forecast or projection)
relating directly or indirectly to the business of such Party or any Affiliate,
predecessor or successor of such Party (whether prepared by such Party or by any
other person and whether or not in written form) that is or has been made
available to the other Party or any of its Affiliates or representatives,
including but not limited to information related to EIS and the Existing
Library.
     1.6 “Effective Date” means the date of this Agreement first written above.
     1.7 “EIS®” or “Epitope Identification System” means proprietary methods of
using sequence information derived from an Antigen to identify and/or
characterize Antigen-specific Epitopes, to design vaccines, to identify Epitope
analogues, to identify optimal Epitope variants, and to design Epitope minigene
constructs, which methods are claimed or disclosed in the Existing Patents as of
the Effective Date.
     1.8 “Epitope” means a molecular region of an Antigen, which is involved in
recognition by a particular immunoglobulin, or in the context of T cells, by a T
cell receptor and/or Major Histocompatibility Complex (MHC) receptor.
     1.9 “Existing Library” means the database comprising the library of
Epitopes existing as of the Effective Date, which Epitopes are claimed or
disclosed in the Existing Patents as of the Effective Date.
     1.10 “Existing Patents” means all Patents acquired by Pharmexa pursuant to
the Asset Purchase Agreement pertaining to EIS, as listed on Schedule A, and any
abandoned parent applications of any Patents listed therein.
     1.11 [. . . *** . . .]” means the [. . . *** . . .] of the Effective Date.
     1.12 “IDM Reserved Rights” has the meaning set forth in Section 2.1(a).
     1.13 “Infringement Notice” has the meaning set forth in Section 4.3(a).
     1.14 “Indemnitee” means a Person entitled to indemnification pursuant to
Article 7.
     1.15 “Indemnitor” means a Party required to indemnify a Person pursuant to
Article 7.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

2



--------------------------------------------------------------------------------



 



     1.16 “Invention” has the meaning set forth in Section 4.4.
     1.17 “Licensed Know-How” mean all methods, procedures, trade secrets,
formulas, techniques, assays, protocols, procedures, processes, systems,
specifications, data, sequence information, algorithms, computer models, results
of clinical trials and technical data owned or controlled by Pharmexa as of the
Effective Date or during the term of this Agreement, including any Inventions,
which are not included in the Licensed Patents, but which are necessary or
useful for the commercial exploitation of the Licensed Patents and which are not
generally publicly known, including, without limitation, any such methods,
procedures, trade secrets, formulas, techniques, assays, protocols, procedures,
processes, systems, specifications, data, sequence information, algorithms,
computer models, results of clinical trials and technical data assigned to
Pharmexa by IDM under the Asset Purchase Agreement that are necessary or useful
for the commercial exploitation of the Licensed Patents.
     1.18 “Licensed Patents” mean (i) all Existing Patents, and (ii) all Patents
owned or controlled by Pharmexa that claim or disclose any Invention conceived
or reduced to practice by any employee or contractor of Pharmexa.
     1.19 “Patents” means all U.S. patents and patent applications, including,
without limitation, certificates of invention and applications for
certifications of invention, registered designs and registered design
applications, industrial designs and industrial design applications and
registrations, reissues, reexaminations, extensions, substitutions,
confirmations, registrations, revalidations, renewals, term restorations,
additions, provisionals, continuations, continuations-in-part, divisions,
continued prosecution applications, and requests for continued examination
thereof, and any foreign equivalents of any of the foregoing.
     1.20 “Person” means any individual, corporation, partnership, limited
liability company, private or public institution, group, tribunal, government
authority or other entity.
     1.21 “Pharmexa Field” means the prevention or treatment of any and all
indications, including, but not limited to, infectious diseases, inflammatory
diseases, autoimmunity, neurologic disorders and metabolic disorders, but
excluding the Cancer Field.
     1.22 “Product” means any product that incorporates or uses all or any part
of an Epitope identified using the Licensed Patents or the Licensed Know-How or
present in the Existing Library.
     1.23 “Specific Product” means any Product formulated as (i) an AutoVacä
recombinant protein or DNA vaccine (as opposed to peptide Epitopes) or (ii) a
peptide product against one of the following targets (or combinations thereof):
[. . . *** . . .]
     1.24 “Third Party” means any Person other than IDM, Pharmexa, or their
respective Affiliates.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

3



--------------------------------------------------------------------------------



 



     ARTICLE 2. LICENSE GRANTS.
     2.1 Grant of Licenses.
          (a) Pharmexa hereby grants to IDM (i) an exclusive (including as to
Pharmexa), perpetual, royalty-free, fully paid up, worldwide license, with the
right to grant sublicenses, under the Licensed Patents and the Licensed Know-How
to use all specific Epitopes in the Existing Library which are contained in
Products as to which IDM has granted exclusive rights to Third Parties prior to
the Effective Date to the extent of the field(s) in which such rights were
granted or to which IDM grants exclusive rights to Third Parties at any time on
or after the Effective Date and prior to the [. . . *** . . .] to research,
develop, make, have made, use, import, export, sell, offer for sale, promote,
market, distribute, commercialize, and have sold, distributed and commercialized
Products (other than Specific Products) in the fields within the Cancer Field in
which such rights were granted, (ii) a non-exclusive, perpetual, royalty-free,
fully paid up, worldwide license, with the right to grant sublicenses, under the
Licensed Patents and the Licensed Know-How to use all specific Epitopes in the
Existing Library which are contained in Products as to which IDM has granted
non-exclusive rights to Third Parties prior to the Effective Date to the extent
of the field in which such rights were granted or to which IDM grants
non-exclusive rights to Third Parties at any time on or after the Effective Date
and prior to the [. . . *** . . .] to research, develop, make, have made, use,
import, export, sell, offer for sale, promote, market, distribute,
commercialize, and have sold, distributed and commercialized Products (other
than Specific Products) in the fields within the Cancer Field in which such
rights were granted and (iii) an exclusive (including as to Pharmexa),
perpetual, royalty-free, fully paid up, worldwide license, with the right to
grant sublicenses, under the Licensed Patents and the Licensed Know-How to use
each of the specific Epitopes in the Existing Library listed on Schedule B-1,
individually and in combination, to research, develop, make, have made, use,
import, export, sell, offer for sale, promote, market, distribute,
commercialize, and have sold, distributed and commercialized Products, excluding
Specific Products, in the Cancer Field (collectively, the “IDM Reserved
Rights”). Schedule B-2 sets forth for each Epitope in the Existing Library for
which IDM has granted rights to a Third Party: (i) the identity of the Third
Party; (ii) the specific Epitope for which rights were granted; (iii) whether
the rights granted to the Third Party are exclusive or non-exclusive and
(iv) the field in which the Third Party may utilize the Epitope. With regard to
each new final agreement with Third Parties for Epitopes in the Existing Library
which IDM enters into after the Effective Date, IDM will provide Pharmexa with
prompt written notice of the specific Epitopes subject to the IDM Reserved
Rights setting forth the type of information required in Schedule B-2. IDM will
exercise the foregoing right to grant rights to Third Parties on or after the
Effective Date and prior to the [. . . *** . . .] only in the ordinary course of
IDM’s business consistent with IDM’s past custom and practice and, in any event,
only as a grant of rights to access and use specific Epitopes in the Existing
Library. IDM will require that any Third Party to which IDM grants rights in any
specific Epitopes in the Existing Library on or after the Effective Date and
before the [. . . *** . . .] acknowledge in writing that Pharmexa is the owner
of such Epitopes and that such Third Party will not bring any legal action
against Pharmexa arising solely from Pharmexa’s ownership of such Epitopes.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

4



--------------------------------------------------------------------------------



 



          (b) Pharmexa hereby grants to IDM a non-exclusive, perpetual,
royalty-free, fully paid up, worldwide license, with no right to grant
sublicenses, under the Licensed Patents and the Licensed Know-How to identify
Epitopes using EIS and, subject to the IDM Reserved Rights, to use Epitopes in
the Existing Library for research in the Cancer Field, excluding Specific
Products.
          (c) Pharmexa hereby grants to IDM a perpetual, royalty-free, fully
paid up, worldwide license, with the right to grant sublicenses (which
sublicenses shall permit the further grant of sublicenses), under the Licensed
Patents and the Licensed Know-How to use all Epitopes identified by or for IDM
using EIS or contained in the Existing Library to research, develop, make, have
made, use, import, export, sell, offer for sale, promote, market, distribute,
commercialize, and have sold, distributed and commercialized Products, excluding
Specific Products, in the Cancer Field, which license shall be exclusive
(including as to Pharmexa) from the Effective Date until the [. .         . ***
. . .] and shall be non-exclusive from and after the [. . . *** . . .], in each
case subject to the IDM Reserved Rights. For the purpose of clarification,
(i) the foregoing grant shall not prevent Pharmexa from conducting any activity
with respect to Specific Products at any time and (ii) commencing on the [. . .
*** . . .], all restrictions on Pharmexa with respect to the Cancer Field under
this Section 2.1(c) shall terminate.
     2.2. Rights Retained by Pharmexa. Notwithstanding anything to the contrary
herein, Pharmexa retains all rights under the Licensed Patents and Licensed
Know-How not explicitly granted to IDM under Section 2.1, and all rights under
Licensed Patents and Licensed Know-How with respect to any Epitopes in the
Existing Library and any Products using such Epitopes granted to Innogenetics NV
dated July 9, 2001, as amended. Prior to the [. . . *** . . .], Pharmexa shall
not grant any Third Party any right, title or interest in the Existing Library,
any of the Epitopes contained in the Existing Library or any of the Licensed
Patents, that would conflict with the rights granted to IDM under Section 2.1.
     2.3 Reasonable Access. Pharmexa will provide IDM with reasonable access to
appropriate personnel of Pharmexa via telephone, facsimile or electronic mail
during Pharmexa’s regular business hours in order to discuss questions relating
to the use of EIS, not to exceed a total of [. . . *** . . .] per month.
     2.4 Duplicate Copies. IDM shall be entitled to retain a duplicate copy of
any written materials describing or containing Licensed Know-How in existence as
of the Effective Date and a duplicate copy of the database in existence as of
the Effective Date containing the Existing Library and may update such database
to include information regarding Epitopes identified using EIS pursuant to the
licenses granted under Section 2.1, in each case for purposes of practicing the
licenses granted under Section 2.1.
     ARTICLE 3. CONSIDERATION FOR LICENSE.
     3.1 Consideration. Pharmexa acknowledges and agrees that the sole
consideration for the grant of the licenses pursuant to Section 2.1 is the
consummation by IDM of the transactions contemplated by the Asset Purchase
Agreement. No other license fees, milestones, royalties or

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

5



--------------------------------------------------------------------------------



 



other consideration shall be paid or given to Pharmexa by IDM for the rights
granted under this Agreement.
     ARTICLE 4. PATENTS.
     4.1 No Assignment. The grant of the licenses pursuant to Section 2.1 shall
not constitute an assignment of the Licensed Patents or the Licensed Know-How,
nor a grant to IDM of any ownership right or title therein or any other right,
other than use of EIS and the Existing Library and practice of the Licensed
Patents and Licensed Know-How in accordance with the terms of this Agreement.
Nothing contained in this Agreement shall be construed as conferring upon IDM by
implication, estoppel or otherwise any license or other rights under any Patent
or unpatented technology belonging to Pharmexa, except rights expressly granted
hereunder to IDM.
     4.2 Patent Filing, Prosecution and Maintenance.
          (a) Pharmexa shall be responsible for the preparation, filing,
prosecution, defense and maintenance of the Licensed Patents. Pharmexa shall
provide to IDM copies of all documents relating to such filing, prosecution,
defense and maintenance in sufficient time to permit IDM to review such
documents and comment thereon prior to filing. Pharmexa will incorporate all
reasonable written suggestions provided by IDM to Pharmexa with respect to the
content and strategies for filing, prosecution, defense and maintenance of the
Licensed Patents.
          (b) IDM will reimburse Pharmexa for [. . . *** . . .] of all
reasonable and customary documented out-of-pocket costs, other than late filing
fees, incurred and paid by Pharmexa in connection with the prosecution and
maintenance of the Licensed Patents. Such costs shall be paid by IDM on a [. . .
*** . . .] after it receives a written request for payment from Pharmexa
accompanied by reasonable documentary evidence confirming the expense incurred
and paid by Pharmexa during the [. . . *** . . .]. Notwithstanding the
foregoing, IDM shall not be under any obligation to reimburse Pharmexa for costs
incurred and paid by Pharmexa related to any Patents that pertain to Epitopes
identified by Pharmexa after the Effective Date or that claim or disclose
Inventions conceived or reduced to practice by employees or contractors of
Pharmexa. IDM may terminate its rights under this Agreement with respect to any
specific Licensed Patent by giving written notice thereof to Pharmexa, in which
case, such Patent shall cease to be a Licensed Patent and IDM will not be
responsible under this Section 4.2 for any costs associated with such Patent
incurred following the date of notice of such termination by IDM to Pharmexa.
          (c) Pharmexa shall not allow a Patent included in the Licensed Patents
to lapse without providing prior written notice to IDM. In the event that
Pharmexa decides to abandon or discontinue the prosecution or maintenance of any
of the Licensed Patents, IDM shall have the right to undertake such prosecution
or maintenance in its own name at its expense through counsel of its own
choosing. If IDM exercise such right, (i) Pharmexa shall provide such
cooperation as IDM may request, at IDM’s expense, including but not limited to
delivering to IDM all records pertaining to such Patent executing any and all
documents as may be needed to assign such Licensed Patent to IDM, without
additional consideration being payable by IDM

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

6



--------------------------------------------------------------------------------



 



for such assignment other than actual costs associated with such transfer, and
(ii) upon assignment, such Patent shall cease to be a Licensed Patent.
     4.3 Infringement Actions.
          (a) In the event that a Party becomes aware of actual or threatened
material infringement by a Third Party of any of the Licensed Patents anywhere
in the world, such Party shall (i) promptly notify the other Party in writing of
the occurrence such infringement and (ii) provide the other Party with the full
details of any such infringement to the best of its knowledge (the “Infringement
Notice”).
          (b) If any actual or threatened infringement by a Third Party of any
of the Licensed Patents anywhere in the world involves the research,
manufacture, sale, distribution or commercialization of products solely within
the scope of the IDM Reserved Rights in Section 2.1(a)(i), IDM shall have the
exclusive right to commence a lawsuit to enjoin the infringing activity or take
such other action against the Third Party as it determines is appropriate, at
IDM’s expense. Pharmexa will cooperate in such action and will have the right to
participate in such action at its own expense through counsel of its own
choosing. In such case, the entire amount, if any, recovered in such an action
against a Third Party , whether by judgment, award, decree or settlement, shall
be applied as follows: (i) first, to reimburse IDM for its legal fees and other
litigation expenses incurred in connection with the prosecution of such action;
(ii) second, to reimburse Pharmexa for its legal fees and other litigation
expenses incurred in connection with the prosecution of such action; and
(iii) the balance shall go to IDM.
          (c) With regard to any actual or threatened infringement by a Third
Party of any of the Licensed Patents anywhere in the world, other than as
described in Section 4.3(b), Pharmexa shall have the first right to commence a
lawsuit to enjoin the infringing activity or take such other action against the
Third Party as it determines is appropriate, at Pharmexa’s expense, through
counsel of its own choosing reasonably acceptable to IDM. If Pharmexa elects not
to undertake any such action or fails to do so within [. . . *** . . .] after
receipt or delivery, as applicable, of an Infringement Notice from IDM, then IDM
will have the right to commence a lawsuit or take other action against the Third
Party at its expense and through counsel of its own choosing reasonably
acceptable to Pharmexa. Regardless of which Party initiates legal action against
the infringing Third Party, the non-initiating Party will cooperate in such
action and will have the right to participate through counsel of its own
choosing at such non-initiating Party’s expense. The Party initiating the legal
action will control all elements of the prosecution of the legal action,
including all decisions to enter into settlements, judgments or other
arrangements; provided, however, that no settlement that affects the rights of
the non-initiating Party may be entered into without that Party’s consent. The
amount, if any, recovered in any such action against a Third Party , whether by
judgment, award, decree or settlement, shall be applied as follows: (i) first,
to reimburse the Party conducting the prosecution of the infringement action for
its legal fees and other litigation expenses incurred in connection with the
prosecution of such action; (ii) second, to reimburse the other Party for its
legal fees and other litigation expenses incurred in connection with the
prosecution of such action; and (iii) the balance shall go to the Party that
initiated the action.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

7



--------------------------------------------------------------------------------



 



     4.4 Inventions. Each Party shall promptly notify the other Party in writing
of any and all discoveries, inventions or improvements relating to EIS conceived
or reduced to practice by any employee or contractor of such Party during the
term of this Agreement (“Inventions”). Inventorship of Inventions shall be
determined in accordance with the rules of inventorship under United States
patent laws. All right, title and interest to any Inventions will be solely
owned by the inventing Party, and the inventing Party shall have the first right
to file, prosecute and maintain Patents on such Inventions at its expense
through counsel of its own choosing, provided, however, that with respect to
Inventions by IDM and any Patents obtained thereon, IDM shall grant to Pharmexa
a non-exclusive, perpetual, royalty-free, fully paid up, worldwide license, with
the right to grant sublicenses, to use such Inventions to identify Epitopes. If
the inventing Party does not take steps to prepare and file a patent application
within [. . . *** . . .] after disclosing such Invention to the other Party, or
if it files an application but subsequently elects to abandon such application,
the other Party shall have the option to undertake such filing and/or
prosecution and the inventing Party shall provide such cooperation as the other
Party may request, at the other Party’s expense, including but not limited to
delivering to the other Party all records reasonably necessary for the filing
and prosecution of the patent application claiming or disclosing such Invention
and executing any and all documents as may be needed to assign such Invention
and patent application to the other Party, without additional consideration
being payable for such assignment. For the purpose of clarification, Epitopes
identified by either Party after the Effective Date shall not be considered to
be Inventions.
     4.5 Infringement of Third Party Rights. If the sale of any Product by a
Party is determined or alleged to infringe, or if a Party receives notice of or
is sued for infringement of, a Patent owned or licensed by a Third Party, the
Parties shall meet to discuss what action should be taken if such infringement
claim is based on the use of EIS or any Epitope contained in the Existing
Library in the development, manufacture, sale or use of the Product. Each Party
shall have the first right in its sole discretion to control at its own expense
the defense of all charges of infringement by any Third Party arising as a
result of its development, manufacture, use, sale or commercialization of its
Products. The other Party shall have the right to be represented by counsel of
its own selection, at its own expense, in any such action that may impact its
rights to EIS or any Epitope contained in the Existing Library, and shall
cooperate fully in the defense of such suit, including furnishing to the other
Party all relevant evidence and assistance in its control. The Party controlling
the defense of any such infringement action may not settle the action or
otherwise consent to an adverse judgment in such action if such settlement or
judgment would diminish the rights or interest of the other Party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.
ARTICLE 5. CONFIDENTIALITY.
     5.1 Confidentiality. The Parties acknowledge that in connection with the
licenses and rights granted under this Agreement, the Parties may exchange
Confidential Information. At all times during the term of this Agreement and for
a period of [. . . *** . . .] thereafter, each Party shall keep the other
Party’s Confidential Information secret and confidential and not use the other
Party’s Confidential Information for any purpose other than the exercise of the
rights granted under this Agreement. Notwithstanding the foregoing, each Party
may disclose Confidential Information to its employees, agents, consultants and
sublicensees in connection

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

8



--------------------------------------------------------------------------------



 



with its exercise of its rights under this Agreement, provided that the
recipient Party must obtain the prior written agreement of all such employees,
agents, consultants and sublicensees to whom it may disclose the other Party’s
Confidential Information not to use or disclose such Confidential Information
for any purpose other than those purposes permitted by this Agreement. Each
Party agrees that it will take the same measures to protect the confidentiality
of the other Party’s Confidential Information which it takes with respect to its
own confidential and proprietary information, but not less than reasonable care.
Each Party will promptly notify the other upon discovery of any unauthorized use
or disclosure of Confidential Information.
     5.2 Exceptions. The obligations of a Party receiving Confidential
Information from the other Party shall not apply to any information to the
extent it can be established by the receiving Party by competent written proof
that such information (a) was in the public domain as of the Effective Date;
(b) becomes part of the public domain subsequent to the Effective Date by
publication or otherwise, except by breach of Section 5.1 by the receiving Party
or its employees, agents, consultants or sublicensees; (c) is received by the
receiving Party from a Third Party that has the legal right to disclose such
information without restriction; or (d) was independently developed by employees
of the receiving Party that did not have access to or knowledge of the
information disclosed by the disclosing Party. In addition, each Party may
disclose Confidential Information belonging to the other Party to the extent
such disclosure is reasonably necessary in the following circumstances:
(i) filing or prosecuting Patents as permitted by this Agreement;
(ii) regulatory filings for Products such Party has a license or right to
develop hereunder; or (iii) disclosure to Affiliates or to Third Parties in
connection with due diligence or similar investigations by such Third Parties,
and disclosure to potential Third Party investors in confidential financing
documents; provided, in each case, that any such Affiliate or Third Party is
subject to obligations of confidentiality and non-use comparable in scope to
those set forth in this Article 5.
     5.3 Disclosure Required by Law. In the event a Party is required to
disclose Confidential Information of the other Party pursuant to a valid and
effective subpoena or order issued by a court of competent jurisdiction or other
legal process or by law, rule or regulation, the receiving Party will
(i) immediately notify the disclosing Party that it is subject to such legally
required disclosure, (ii) consult with the disclosing Party on the advisability
of taking legally available steps to resist or narrow such compelled disclosure,
(iii) reasonably assist the disclosing Party, at the disclosing Party’s request
and expense, in such disclosing Party’s efforts to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded to the Confidential Information, to the extent such assistance is
commercially reasonable, and (iv) limit disclosure to only the Confidential
Information the receiving Party’s legal counsel advises must be disclosed in
order to comply with the legal requirement.
     5.4 Return of Confidential Information. Upon the termination of this
Agreement, each Party will return or destroy all tangible copies of any
Confidential Information provided to it by the other Party, provided, that each
Party may retain one (1) copy of the Confidential Information for use solely for
the purpose of determining and monitoring their respective rights and
obligations under this Agreement.

9



--------------------------------------------------------------------------------



 



     5.5 Injunctive Relief. Each Party acknowledges and agrees that the other
Party’s Confidential Information constitutes unique and valuable trade secrets
and that the unauthorized disclosure or use of the Confidential Information
would result in irreparable harm to the other Party for which monetary damages
would be inadequate. Accordingly, the Parties agree that in the event of any
breach or threatened breach of Section 5.1, the non-breaching Party will be
entitled to obtain injunctive or other equitable relief in addition to all other
remedies available to it, and the breaching Party will not claim as a defense
thereto that the non-breaching Party has an adequate remedy at law. In any such
action for injunctive or equitable relief the non-breaching Party shall not be
required to post a bond or other security.
     5.6 Disclosure of Agreement. Except as required by law or regulation,
including, without limitation, requirements of the Securities and Exchange
Commission or any exchange or market upon which the securities of a Party are
then traded or listed, neither Party shall release to any Third Party or publish
in any way any non-public information relating to this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. In the event a disclosure is required pursuant to this
Section 5.6, the disclosing Party will give reasonable advance notice to the
other Party of such disclosure, will consult with the other Party as to the
provisions of the Agreement to be redacted in any filings, and will use
reasonable efforts to secure confidential information of such information.
     5.7 Scientific Publications. During the term of this Agreement, each Party
shall be entitled to make scientific publications and presentations concerning
its work involving EIS and the use of Epitopes in the Existing Library or any
Inventions. To the extent any such publication or presentation includes
information regarding EIS, Epitopes in the Existing Library or Inventions of the
other Party that is not in the public domain, the Party desiring to make such
publication or presentation (including without limitation any electronic
publication or dissemination) will provide the other Party with the opportunity
to review a copy of the proposed publication or presentation, including any
proposed manuscripts or abstracts, at least thirty (30) days prior to its
intended submission to any scientific publisher and shall not submit any such
manuscript or abstract without the written authorization of the reviewing Party,
such authorization not to be unreasonably withheld or delayed. All such
materials submitted to a Party for review and approval shall be considered to be
Confidential Information.
     ARTICLE 6. REPRESENTATIONS AND WARRANTIES.
     6.1 General Representations. Each Party hereby represents and warrants to
the other as follows:
          (a) Authority. It is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification, except where the failure to do so would
not have a material adverse effect on the financial condition, business,
prospects or operations of such Party, and has all requisite power and authority
to execute, deliver and perform this Agreement.

10



--------------------------------------------------------------------------------



 



          (b)   Due Execution.   The execution, delivery and performance by it
of this Agreement has been duly authorized by all necessary corporate action and
do not and will not (i) require any consent or approval of its stockholders,
(ii) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter or by-laws, or (iii) result
in a breach of or constitute a default under any agreement, mortgage, lease,
license, permit, Patent or other instrument or obligation to which it is a
party.
          (c)   No Third Party Approval.   No authorization, consent, approval,
license, exemption of, or filing or registration with, any court or governmental
authority or regulatory body is required for the due execution, delivery or
performance by it of this Agreement.
          (d)   Binding Agreement.   This Agreement is a legal, valid and
binding obligation of such Party, enforceable against it in accordance with its
terms. Such Party is not under any obligation to any person, corporation or
other entity, contractual or otherwise, that is conflicting, or inconsistent in
any respect, with the terms of this Agreement or that would impede the diligent
and complete fulfillment of its obligations hereunder.
     6.2   Disclaimers.   Nothing in this Agreement shall be construed as:
          (a)   Conferring rights to either Party to use in advertising,
publicity or otherwise the name of the other Party, except as provided in the
Asset Purchase Agreement or as otherwise required by law; or
          (b)   ANY REPRESENTATION OR WARRANTY BY EITHER PARTY, EXPRESS OR
IMPLIED, OTHER THAN THOSE SPECIFICALLY SET FORTH HEREIN, INCLUDING BUT NOT
LIMITED TO REPRESENTATIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
     ARTICLE 7.   INDEMNIFICATION.
     7.1   Indemnification.
          (a)   Pharmexa shall indemnify, defend and hold IDM, its Affiliates
and their respective officers, directors, stockholders, employees and agents
(each, an “IDM Indemnitee”) harmless from and against any and all liability,
loss, damage, cost or expense, including, without limitation, reasonable
attorneys’ fees (collectively, “Losses”) incurred by such IDM Indemnitee as a
result of any Third Party claim, action, suit, claim or proceeding attributable
to or arising from (i) any breach by Pharmexa of any of its representations,
warranties or covenants set forth in this Agreement; (ii) Pharmexa’s or its
Affiliates’ or sublicensees’ development, manufacture, use, sale, promotion,
marketing, distribution, or commercialization of Products; or (iii) gross
negligence or willful misconduct on the part of Pharmexa in performing under
this Agreement, except to the extent that such Losses are attributable to the
breach by IDM of any of its representations, warranties or covenants set forth
in this Agreement or the willful misconduct or gross negligence of an IDM
Indemnitee.

11



--------------------------------------------------------------------------------



 



          (b)   IDM shall indemnify, defend and hold Pharmexa, its Affiliates
and their respective officers, directors, stockholders, employees and agents
(each, a “Pharmexa Indemnitee”) harmless from and against any and all Losses
incurred by such Pharmexa Indemnitee as a result of any Third Party claim,
action, suit, claim or proceeding attributable to or arising from (i) any breach
by IDM of any of its representations, warranties or covenants set forth in this
Agreement; (ii) IDM’s or its Affiliates’ or sublicensees’ development,
manufacture, use, sale, promotion, marketing, distribution, or commercialization
of Products pursuant to any licensed granted to IDM under Section 2.1;
(iii) gross negligence or willful misconduct on the part of IDM in performing
under this Agreement, except to the extent that such Losses are attributable to
the breach by Pharmexa of any of its representations, warranties or covenants
set forth in this Agreement or the willful misconduct or gross negligence of a
Pharmexa Indemnitee.
     7.3   Certain Procedures Regarding Indemnification.   All claims for
indemnification under this Agreement shall be made as follows:
          (a)   In the event a claim is made against an Indemnitee for which the
Indemnitee would be entitled to indemnification hereunder (a “Claim”), the
Indemnitee shall notify the Indemnitor of such Claim, specifying the nature and
the amount of the Claim (the “Claim Notice”). The Claim Notice must be delivered
within [. . . *** . . .] after the Indemnitee becomes aware of the Claim,
provided that the failure of the Indemnitee to comply with such requirement
shall not relieve the Indemnitor of its obligations hereunder unless the
Indemnitor is materially prejudiced in the defense of the Claim due to such
failure on the part of the Indemnitee. The Indemnitor shall have the right to
undertake and control the defense of any Claim at its expense through counsel of
its own choosing (subject to the Indemnitee’s consent to such counsel, which
consent may not be unreasonably withheld or delayed). If the Indemnitor
undertakes the defense of a Claim: (i) the Indemnitor shall not permit to exist
any lien, encumbrance or other adverse charge upon any asset of the Indemnitee;
(ii) the Indemnitor may not settle such action without first obtaining the
written consent of the Indemnitee, which consent will not be unreasonably
withheld or delayed, except for settlements solely covering monetary matters for
which the Indemnitor acknowledges responsibility for payment; and (iii) the
Indemnitor shall permit the Indemnitee (at the Indemnitee’s sole cost and
expense) to participate in such settlement or defense through counsel chosen by
the Indemnitee.
          (b)   The Indemnitee agrees to preserve and provide access to all
evidence in its possession or control that may be useful in defending against a
Claim and to provide reasonable cooperation in the defense thereof or in the
prosecution of any action against a Third Party in connection therewith at the
Indemnitor’s expense. The Indemnitor’s defense of any Claim or demand shall not
constitute an admission or concession of liability therefor or otherwise operate
in derogation of any rights the Indemnitor may have against the Indemnitee or
any third party. So long as the Indemnitor is reasonably contesting any such
Claim in good faith, the Indemnitee shall not pay or settle any such Claim.
          (c)   If the Indemnitor elects not to undertake the defense of the
Claim, the Indemnitee shall have the right to assume the defense of the Claim
through counsel of its own choosing and contest, settle or compromise the Claim
in the exercise of its exclusive discretion at the expense of the Indemnitor.
All reasonable expenses incurred by the Indemnitee pursuant to

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

12



--------------------------------------------------------------------------------



 



this Section 7.3(c) shall be reimbursed by the Indemnitor within [. . . *** . .
.] of receipt of competent written evidence of such expenses.
     7.4   Limitation on Liability.   Notwithstanding anything to the contrary
set forth herein, in no event shall either Party hereto have any liability for
consequential, incidental, special or punitive damages incurred by an
Indemnitee; provided that amounts paid by an Indemnitee to a Third Party
pursuant to an arbitration or court award, including the foregoing types of
damages that are paid by the Indemnitee, shall be considered direct damages of
the Indemnitee for which it will be entitled to indemnification from the
Indemnitor pursuant to this Article 7; provided further that this Section 7.4
shall not restrict or limit a Party’s liability for breach of Section 5.1.
     7.5   Resolution of Disputed Indemnification Claim.   
     If the Indemnitor gives the Indemnitee written notice contesting all or any
portion of a Claim (a “Contested Claim”), then such Contested Claim shall be
resolved by either (i) a written settlement agreement or memorandum executed by
the Indemnitee and the Indemnitor or (ii) in the absence of such a written
settlement agreement within [. . . *** . . .] following receipt by the
Indemnitee of the Contested Claim from the Indemnitor, by binding arbitration
between the Indemnitee and the Indemnitor in accordance with the terms and
provisions of Article 9.
     ARTICLE 8.   TERM AND TERMINATION.
     8.1   Term.   This Agreement shall become effective on the Effective Date
and shall remain in full force and effect in perpetuity unless terminated
pursuant to Section 8.2.
     8.2   Termination.   IDM may terminate this Agreement [. . . *** . . .]
written notice to Pharmexa.
     8.3   Effect of Termination.   Upon the termination of this Agreement
pursuant to Section 8.2, all rights to Licensed Patents and Licensed Know-How
granted to IDM shall revert to Pharmexa. Any sublicenses granted hereunder by
IDM shall remain in full force and effect, but shall be assigned to Pharmexa.
The termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such termination.
     8.4   Remedy Not Exclusive.   Termination of this Agreement for breach of
any of its provisions shall be without prejudice to any other rights or remedies
the non-breaching Party may have hereunder, whether or not such rights or
remedies arise from such breach.
     ARTICLE 9.   DISPUTE RESOLUTION.
     9.1   Arbitration.
          (a)   In the event any dispute, claim, question or difference between
the Parties (a “Dispute”) arises with respect to this Agreement or its
performance, enforcement, breach, termination or validity, other than Patent
issues or the interpretation, application, termination or validity thereof, the
Parties shall use all commercially reasonable efforts to settle the Dispute.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

13



--------------------------------------------------------------------------------



 



To this end, they shall consult and negotiate with each other, in good faith and
understanding of their mutual interests, to reach a just and equitable solution
satisfactory to all Parties. If the Parties do not reach a solution to the
Dispute within a period of [. . . *** . . .] following the first written notice
of the Dispute by any Party to the other, then upon written notice by any Party
to the other, the Dispute may be submitted to arbitration in accordance with the
rules of the American Arbitration Association then in effect based upon the
following:
               (i) the arbitration tribunal shall consist of [. . . *** . . .]
appointed by mutual agreement of the Parties;
               (ii) the arbitration award shall be given in writing and shall be
final and binding on the Parties, and shall deal with the question of costs of
arbitration and all related matters;
               (iii) judgment upon any award may be entered in any court having
jurisdiction or application may be made to the court for a judicial recognition
of the award or an order of enforcement, as the case may be;
               (iv) the arbitrator shall decide any dispute in accordance with
the law governing this Agreement, including equity, and may order specific
performance, injunctions and other equitable remedies; and
               (v) the arbitration will be held in San Diego, California.
          (b)   Notwithstanding the commencement of arbitration under this
Section 9.1, at any time either Party may proceed directly to a court of
competent jurisdiction for any available injunctive or other equitable remedy to
avoid irreparable harm, maintain the status quo or preserve the subject matter
of an arbitration. The Parties agree that irreparable damage may occur and that
the Parties may not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any federal or state court located in the State of New York, this
being in addition to any other remedy to which they are entitled at law or in
equity.
          (c)   If any legal action, arbitration or other proceeding is brought
for the enforcement of this Agreement, or because of any alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Agreement, the successful or prevailing Party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred therein, in addition to any
other relief to which it or they may be entitled. The court or arbitrator shall
consider, in determining the prevailing Party, (x) which Party obtains relief
which most nearly reflects the remedy or relief which the Parties sought, and
(y) any settlement offers made prior to commencement of the trial in the
proceeding. For any legal proceeding instituted hereunder, the parties consent
to the exclusive venue of the state and federal courts located in San Diego,
California.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

14



--------------------------------------------------------------------------------



 



     ARTICLE 10.   MISCELLANEOUS.
     10.1   Survival.   The following Sections of this Agreement shall survive
the termination of this Agreement: 5.1-5.6, 6.2, 7.1-7.5, 8.3-8.4, 9.1, 10.1,
10.4, 10.7 and 10.11.
     10.2   Force Majeure.   If either Party is prevented from performing any
obligation hereunder by reason of fire, explosion, strike, labor dispute,
casualty, accident, lack or failure of transportation facilities, epidemic,
flood, earthquake, war, civil commotion, acts of terrorism, acts of God, any
law, order or decree of any government or subdivision thereof or any other cause
beyond the control of such Party, then such Party shall be excused from
performance hereunder to the extent and for the duration of such prevention,
provided it first notifies the other Party in writing of such prevention and
resumes performance as soon as the condition is relieved.
     10.3   Entire Agreement.   This Agreement, together with the Asset Purchase
Agreement and the other Transaction Agreements (as such term is defined in the
Asset Purchase Agreement), constitute the entire agreement between the Parties
concerning the subject matter hereof and may not be modified or amended except
in writing signed by both Parties. All agreements or arrangements between the
Parties executed prior to the date hereof, whether written or oral, relating to
the subject matter hereof are hereby cancelled and superseded.
     10.4   Assignment.   This Agreement shall be binding upon and inure to the
benefit of Parties hereto and their respective successors and permitted assigns.
Neither Party may assign its rights and obligations in and under this Agreement
without the prior written approval of the other Party, such approval not to be
unreasonably withheld; provided however, that (i) a Party may assign this
Agreement to any of its Affiliates and (ii) a Party may assign this Agreement to
any person or entity that acquires such Party or the business of the Party to
which this Agreement pertains, whether by purchase of all or substantially all
of its assets, purchase of equity, merger or otherwise. Any such assignee must
agree in writing to the assumption of the assignor’s obligations under this
Agreement.
     10.5   Waivers.   No waiver of any breach or default hereunder by either
Party or any failure to enforce any rights hereunder shall be deemed to
constitute a waiver of any subsequent breach or default with respect to the same
or any other provision hereof. No waiver shall be effective unless made in
writing with specific reference to the relevant provision(s) of this Agreement
and signed by a duly authorized representative of the Party granting the waiver.
     10.6   Severance.   If any provision of this Agreement is found to be
invalid, illegal or unenforceable, the balance of this Agreement shall remain in
effect. In the event the invalid, illegal or unenforceable provision is material
in the context of this Agreement, the Parties shall in good faith agree to a
mutually satisfactory replacement which accomplishes, to the extent possible,
the original business purpose and intent of the invalid, illegal or
unenforceable provision in a valid and enforceable manner.
     10.7   Notices.   All notices, consents, waivers or other communications
which are required or permitted hereunder shall be in writing and shall be
sufficient if delivered personally (including by means of an internationally
recognized courier service for which a written receipt

15



--------------------------------------------------------------------------------



 



is given) or by registered or certified mail, return receipt requested, postage
prepaid, or by facsimile transmission providing a receipt, as follows (or to
such other address as shall be set forth in a notice given in the same manner):

      If to IDM:   If to Pharmexa:
IDM Pharma, Inc.
9 Parker, Suite 100
Irvine, CA 92618-1605
USA
Attn: Jean-Loup Romet-Lemonne, M.D.

With a copy to:

Cooley Godward LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
USA
Attn: Barbara L. Borden, Esq.
  Pharmexa, Inc.
5820 Nancy Ridge Drive
San Diego, CA 92121
USA
Attn: Chief Executive Officer

With copies to:

Pharmexa A/S
Kogle Allé 6
DK-2970 Hørsholm
Denmark
Attn: Chief Financial Officer

and

Nordlicht & Hand
645 Fifth Avenue
New York, NY 10022
USA
Attn: Brian M. Hand, Esq.

     10.8   Costs.   Except as otherwise set forth herein, Pharmexa and IDM
shall each be responsible for and bear all of its own costs and expenses
(including without limitation attorneys’ fees and costs, accountants’ fees and
costs, other professionals’ fees and costs) incurred in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
     10.9   Article and Section Headings and Gender.   The Article and Section
headings herein have been inserted for convenience of reference only and shall
in no way modify or restrict any of the terms or provisions hereof. All
references in this Agreement to Articles, Sections and Schedules refer to
Articles, Sections and Schedules to this Agreement. The use of masculine or any
other pronoun herein when referring to any party is for convenience only and
shall be deemed to refer to the particular party intended regardless of the
actual gender of such party.

16



--------------------------------------------------------------------------------



 



     10.10   Counterparts.   This Agreement may be executed in two or more
counterparts each of which shall be deemed an original and which together shall
constitute one and the same instrument.
     10.11   Governing Law.   This Agreement shall be governed by and construed
in accordance with the laws of the State of California without giving effect to
the principles of conflicts of law.
     10.12   Mutual Drafting.   This Agreement constitutes the joint product of
the Parties hereto. Each provision has been subject to the mutual consultation
and agreement of such Parties and shall not be construed for or against either
of them based on authorship.
     10.13   Schedules.   The Schedules to this Agreement shall be construed
with and as an integral part of this Agreement to the same extent as if the same
had been set forth verbatim herein.
- Continued on Page 19 -

17



--------------------------------------------------------------------------------



 



EXECUTION PAGE
EIS LICENSE AGREEMENT
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

                  IDM PHARMA, INC.       PHARMEXA, INC.
 
               
By:
  /s/ Robert De Vaere       By:   /s/ Marc Hertz
 
               
 
               
Name:
  Rober De Vaere       Name:   Marc Hertz
 
               
 
               
Title:
  Chief Financial Officer       Title:   CEO
 
               

18



--------------------------------------------------------------------------------



 



SCHEDULE A
LICENSED PATENTS
[. . .***. . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



SCHEDULE B-1
[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



SCHEDULE B-2
EXISTING EPITOPE GRANTS
[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 